     Case 2:17-cv-01959-TLN-AC Document 33 Filed 03/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     KAHEAL PARRISH,                                       Case No. 2:17-cv-01959-TLN-AC P
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   J. MACOMBER, et al.,
16                                       Defendants.
17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendants’ Ex Parte Motion for Relief from Court Reporter

20   Physical Presence Requirement Under Fed. Rule Civ. P. 28 is GRANTED. The court reporter is

21   not required to be in the same physical location as any of the deponents during their depositions.

22
     DATED: March 10, 2021
23

24

25

26

27

28
                                                       1
                                                                  [Proposed] Order (2:17-cv-01959-TLN-AC P)
